DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "48" and "68" have both been used to designate cam plates (See Fig. 1, #48 and Fig. 2, #68).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“48” (Fig. 1).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
“moving said workpiece  . . . via said drive assembly” (Claim 5, lines 10-11). 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The disclosure is objected to because of the following informalities:
“on or more punches” (Par. 0004). Examiner suggests, “one or more punches”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not provide support for moving the workpiece via the drive assembly.  While a moving web of material and matching the speed of the web to the speed of the die plates, per at least Par. 0034 of the specification, there is no support for moving the workpiece with the same drive assembly as that for the upper and lower die plates.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a die and a work member, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claim 1 recites “a method for operating a rotary stamper for manipulating a workpiece.”  Per Par. 0006 of the Specification, Applicant discloses that a rotary stamper refers to a machine tool using a die set for carrying out a periodic or repeating machining operation on a web of material.  Par. 0009 discloses that a machining operation is carried out with a die and a work member.  Par. 0032 discloses that the die set includes the work member and the die.  Therefore, there is no disclosure of using only an upper die plate assembly and a lower die plate to manipulate the workpiece.  Further, the claim is broadly written such that no operating or manipulating of the workpiece is claimed.  Further, one of ordinary skill in the art would recognize that a die set must be connected to the upper and lower plates in order to act upon the workpiece.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "said upper die plate" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 1, it is unclear of the method for manipulating a workpiece as no steps of operating the rotary stamper or manipulating the workpiece have been positively recited.  Claim 1 recites providing a drive assembly, connecting upper and lower plates to the drive assembly, and connecting the upper assembly to the lower assembly.
Regarding Claim 2, it is unclear of the method being claimed.  Claim 1 recites, “A method for operating a rotary stamper for manipulating a workpiece.”  However, Claim 2 recites “The method for rotary stamping of a workpiece.”  Therefore, “The method for rotary stamping of a workpiece” also lacks antecedent basis.
Regarding Claim 2, the phrase, “carrying out a machining operation on said workpiece” (line 6) renders the claim indefinite. It is unclear whether carrying out a machining operation is “manipulating a workpiece” as recited in Claim 1 (line 1), is “rotary stamping of a workpiece” as recited in line 1, or another operation is being recited.  For purpose of examination, the operations will be interpreted as the same.
Regarding Claim 3, it is unclear of the method being claimed.  Claim 1 recites, “A method for operating a rotary stamper for manipulating a workpiece.”  However, Claim 3 recites “The method for rotary stamping of a workpiece.”  Therefore, “The method for rotary stamping of a workpiece” also lacks antecedent basis.
Regarding Claim 4, it is unclear of the method being claimed.  Claim 1 recites, “A method for operating a rotary stamper for manipulating a workpiece.”  However, Claim 4 recites “The method for 
Claim 5 recites the limitation "said upper die plate" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said lower die plate assembly" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodnar (U.S. 7,363,791) in view of Shimizu et al, hereinafter Shimizu, (U.S. 4,165,665).
Regarding Claim 1, Bodnar discloses a method for operating a rotary stamper for manipulating a workpiece (Rotary stamping & Forming moving sheet metal: Abstract), said method comprising the steps of:

operatively connecting an upper die plate assembly (Upper die bed: Fig. 1, #18) to said drive assembly for horizontal and vertical movement (The upper die bed will move around what is essentially an arcuate path, forwardly and rearwardly: Col 2, L66-67); and wherein said horizontal and vertical movements of said upper die plate are directly driven by said drive assembly at a first speed (See Fig. 1.  Further, moving the die bed would be at a first speed);
operatively connecting a lower die plate (Lower die bed: Fig. 1, #14) to said drive assembly for movement in a linear horizontal direction only (The lower die bed does not move upwardly and downwardly, but moves along a linear path: Col 3, L2-4);
slidably connecting said upper die plate assembly to said lower die plate via opposed alignment rods (Die posts: Fig. 1, #20). Bodnar does not disclose wherein said alignment rods slidably pass through holes formed in said upper die plate assembly during said vertical movement of said upper die plate assembly.
Shimizu
Regarding Claim 2, the combination of Bodnar and Shimizu teach all elements of the claimed invention as stated above.  Bodnar further discloses operatively connecting a die to a top surface of said lower die plate (Lower die: Fig. 1, #12); and operatively connecting a work member to a bottom surface of said upper die plate (Upper die: Fig. 1, #16), wherein said die and work member are complementary to one another for carrying out a machining operation on said workpiece (See Figs. 1, 3, and 5).
Regarding Claim 4, the combination of Bodnar and Shimizu teach all elements of the claimed invention as stated above.  Bodnar further discloses driving said lower die plate and said upper die plate assembly to concurrently move horizontally at a speed that matches a speed of said workpiece such that there is substantially no relative horizontal movement between said upper die plate assembly, said lower die plate, and said workpiece during at least a portion of the time when said upper die plate assembly is moved vertically towards said lower die plate (The linear speed of the dies in the die assembly is maintained exactly equal to the linear speed of the sheet metal: Col. 3, L61-63).
Regarding Claim 5, Bodnar discloses a method for operating a rotary stamper for manipulating a workpiece (Rotary stamping & Forming moving sheet metal: Abstract), said method comprising the steps of:
providing a drive assembly (Prime mover: Fig. 1, “P” & Shaft: Fig. 1, #22 & Drive shaft: Fig. 2, #50) to a support frame (See Fig. 1);
operatively connecting an upper die plate assembly (Upper die bed: Fig. 1, #18) to said drive assembly for horizontal and vertical movement (The upper die bed will move around what is essentially an arcuate path, forwardly and rearwardly: Col 2, L66-67); and wherein said horizontal and vertical movements of said upper die plate are directly driven by said drive assembly at a first speed (See Fig. 1.  Further, moving the die bed would be at a first speed);

moving said workpiece adjacent said upper die plate assembly and said lower die plate assembly at a second speed; wherein said second speed of said moving workpiece is substantially equal to said first speed of said upper and lower die plate assembly (The linear speed of the dies in the die assembly is maintained exactly equal to the linear speed of the sheet metal: Col. 3, L61-63).  Bodnar does not disclose moving said workpiece via said drive assembly.
Shimizu teaches a drive assembly of a flying die device include a drive assembly (Fig. 1, #2-11 & Driving source Col 3, L7. Examiner has interpreted a “drive assembly” as comprising multiple driving sources) and moving said workpiece via said drive assembly in order to coordinate the movement of the web of material with the movement of the forming device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to drive the material of Bodnar in consideration of the drive of the die, as taught by Shimizu, in order to coordinate the movement of the web of material with the movement of the forming device.
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodnar in view of Shimizu and Barnes et al., hereinafter Barnes (U.S. 2008/0105098).
Regarding Claim 3, the combination of Bodnar and Shimizu teach all elements of the claimed invention as stated above.  The combination of Bodnar and Shimizu do not teach forming said work 
Barnes teaches a rotary punch for manipulating a workpiece including teach forming said work member as a punch; and including a drop aperture formed in said lower die plate, said drop aperture cooperating with said die and punch for removing waste material originating from said machining operation (The work member may be a punch for generating a hole in the moving web of material. In such a case, the lower die plate may include a drop aperture cooperative with the die and punch for removing waste material: Par. 0009) depending on the workpiece to be formed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the upper and lower dies of Bodnar with a punch on the upper die plate and a drop aperture on the lower die plate, as taught by Barnes, based on the desired workpiece to be formed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799